DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 8, and 15 have been considered but are moot because the new ground of rejection does not rely on the same combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5-9, 12-16, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thomas et al. ("Thomas" US 20140229967), and further in view of Bhogal et al. (“Bhogal” US 20150067714), and Kolve et al. (“Kolve” US 20080215418).

Regarding claim 1, Thomas teaches a device comprising: 
one or more processors, and [Thomas - Para 0036: discloses a processor in the main facility as well as each set top box]
memory storing instructions that, when executed by the one or more processors, cause the device to: [Thomas – Para 0003, 0036: teaches memory in the set-top box, wherein Each set-top box 34 preferably contains a processor to handle tasks associated with implementing the interactive television program guide.]
receive second information [i.e. usage information] indicating: [Thomas – Fig. 4: suggests an advertisement usage monitor 96 in television equipment 32]
that one or more on-screen graphics of the plurality of on-screen graphics were presented at the plurality of computing devices, wherein each of the one or more on-screen graphics promotes a content offering, and [Thomas – Para 0043, Fig. 2: teaches an advertisement 54 for an upcoming television program.  Selecting the advertisement 54 may direct the user to screen 62 and may contain options 72 that allow the user to order the advertised program (if the program is a pay per view program).  Para 0008: discloses the system may monitor which program guide screens are accessed by users most frequently. Information such as which advertisements are used]
which content offerings, promoted by the one or more on-screen graphics, were presented at the plurality of computing devices following presentation of the one or more on-screen graphics; and [Thomas – Para 0055, Fig. 5: teaches advertisement usage monitor which monitors information 120 on the user actions that resulted directly from the user’s selection of the advertisement.  The actions included in information 120 may include watching a program, recording a program, purchasing a program, etc.  Para 0050: teaches usage monitors that may be provided as part of program guide application 98 include viewing activities monitor 102 (for collecting information on which programs the user watches).]
Thomas does not explicitly teach send, to a plurality of computing devices, first information to cause presentation of a plurality of on-screen graphics by the plurality of computing devices;
generate, based on the second information, third information indicating which combination of on-screen graphics of the one or more on-screen graphics increased the promoted content offering presentations by the plurality of computing devices.

However, Bhogal teaches send, to a plurality of computing devices, first information [i.e. option to watch or enable ads] to cause presentation of a plurality of on-screen graphics by the plurality of computing devices; [Bhogal - Para 0045: discloses a user may be presented with an option to watch an advertisement or to enable overlays instead of watching advertisements interspersed between programming content segments]
Thomas and Bhogal are analogous in the art because they are from the same field of displaying advertisements [abstract].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Thomas in view of Bhogal to advertising options for the reasons of improving user flexibility to increase both user viewing of advertising and user motivation to assist advertisers with advertising efforts [Para 0012].
Thomas and Bhogal do not explicitly teach generate, based on the second information, third information indicating which combination of on-screen graphics of the one or more on-screen graphics increased the promoted content offering presentations by the plurality of computing devices.

However, Kolve teaches generate, based on the second information, third information [i.e. performance metrics] indicating which combination of on-screen graphics [i.e. elements] of the one or more on-screen graphics increased the promoted content offering presentations [i.e. sales, sign-ups, etc] by the plurality of computing devices.  [Kolve – Para 0024: teaches statistics and other metrics relating to the performance of advertisements, e.g. checking number of impressions, click-throughs, effective cost per thousand impressions.  Advertisers can often track click-throughs to further determine if it resulted in further customer interaction, e.g., a sale, sign-up, and/or the like.  Para 0041, 0020: teaches statistical analysis may indicate that certain combinations of elements are predicted to yield desirable results, wherein these modifiable elements include text, background color, foreground color, size, font size, font type, publisher bid, publisher identity, page placement, bitmaps, vector images, graphics, icons, movies, videos, audio, animation, logo, template, targeted demographic, and/or the like, and combinations thereof] 
Thomas, Bhogal, and Kolve are analogous in the art because they are from the same field of performance metrics [abstract].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Thomas and Bhogal’s usage information in view of Kolve to advertisement effectiveness for the reasons of improving advertisement interaction by presenting attractive, attention-getting, and memorable advertisements to increase brand recognition and improve sales [Para 0003].

Regarding claim 2, Thomas, Bhogal, and Kolve teaches the device of claim 1, wherein the second information further indicates metadata indicative of at least one of: 
a type associated with the one or more on- screen graphics or a presentation time of the one or more on-screen graphics. [Kolve – Para 0020: teaches advertisement elements include text, background color, foreground color, size, font size, font type, publisher bid, publisher identity, page placement, bitmaps, vector images, graphics, icons, movies, videos, audio, animation, logo, template, targeted demographic, and/or the like, and combinations thereof] 

Regarding claim 5, Thomas, Bhogal, and Kolve teaches the device of claim 1, wherein the plurality of computing devices comprises at least one of: a television, a smart television, a smartphone, a tablet computing device, a set-top-box, an electronic billboard, an electronic reader device, a gaming console, a portable gaming device, a computing device, or a phablet. [Thomas - Para 0033: discloses user television equipment may be any suitable equipment for providing television to the user that contains sufficient processing capabilities to implement an interactive television program guide.  Fig. 1: suggests the use of a television and a set top box].

Regarding claim 6, Thomas, Bhogal, and Kolve teaches The device of claim 1, wherein the third information further indicates a relative effectiveness at increasing playback of the content offerings [Kolve – Para 0019, claim 1: teaches The terms "performance," "performing," and "perform," as used herein, refer to effective consumer interactions with an online advertisement, e.g., impressions, clicks, a sale of a product or service, completion of a questionnaire and/or virtually any other form, survey, or the like by a viewer of the advertisement, providing customer profile information, completion of a customer login, and/or the like, or even receiving feedback indicating that a viewer of the online advertisement visited a merchant associated with the online advertisement]   

Regarding claim 7, Thomas, Bhogal, and Kolve teaches the device of claim 1, wherein the second information further comprises at least one of: a duration of consumption of the content offerings, a frequency of consumption of the content offerings, or a genre associated with the content offerings. [Thomas – Para 0055, Fig. 4: discloses an advertisement usage monitor (item 96) which may contain information on the number of times that the advertisement was displayed]

Regarding Method claims 8, 9, and 12-14, claim(s) 8, 9, and 12-14 recite(s) limitations that is/are similar in scope to the limitations recited in Device claims 1, 2, and 5-7. 
Therefore, claim(s) 8, 9, and 12-14 is/are subject to rejections under the same rationale as applied hereinabove for claim 1, 2, and 5-7.

Regarding Computer Readable Medium claims 15, 16, 19, and 20, claim(s) 15, 16, 19, and 20 recite(s) limitations that is/are similar in scope to the limitations recited in Device claims 1, 2, 6, and 7. 
Therefore, claim(s) 15, 16, 19, and 20 is/are subject to rejections under the same rationale as applied hereinabove for claim 1, 2, 6, and 7.
[Examiner notes: Thomas - Claim 139: discloses a non-transitory machine readable medium comprising instructions]

Claims 4, 11, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thomas, Bhogal, and Kolve as applied to claim 1 above, and further in view of Ullah ("Ullah" US 20080109307).

Regarding claim 4, Thomas, Bhogal, and Kolve do not explicitly teach claim 4.  However, Ullah teaches the device of claim 1, wherein the second information further comprises an identifier of each computing device of the plurality of computing devices that presented the content offerings, wherein the identifier is used to target a promotional campaign of a product or service to the plurality of computing devices.  [Ullah – Para 0138: discloses advertisements may be targeted and presented to a user based on the user’s mobile DSI (device specific identifier)]
Thomas, Bhogal, Kolve, and Ullah are analogous in the art because they are from the same field of content targeting [abstract].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Thomas, Bhogal, and Kolve in view of Ullah to device-directed content for the reasons of improving device accessibility by utilizing better methods of targeting content to users of all types of network-connected devices [Para 0005].

Regarding Method claims 11 and Computer Readable Medium claim 18, claim(s) 11 and 18 recite(s) limitations that is/are similar in scope to the limitations recited in Device claims 4. 
Therefore, claim(s) 11 and 18 is/are subject to rejections under the same rationale as applied hereinabove for claim 4. 

Claims 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thomas, Bhogal, and Kolve as applied to claim 1 above, and further in view of Mason (“Mason” US 20070255621).

Regarding claim 21, Thomas, Bhogal, and Kolve do not explicitly teach claim 21.  However, Mason teaches the non-transitory computer-readable storage medium of claim 15, wherein the third information is generated based on execution of at least one machine learning algorithm [Mason – Para 0031, 0033: teaches one or more models of advertisement effectiveness, which may include the metrics of effectiveness and, for example, machine learning methods]
Thomas, Bhogal, Kolve, and Mason are analogous in the art because they are from the same field of effectiveness metric [abstract].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Thomas, Bhogal, and Kolve’s advertisement performance in view of Mason to machine learning for the reasons of improving accuracy when predicting or validating the effectiveness of advertisements [Para 0004].

Regarding Device claim 22 and Method claim 23, claim(s) 22 and 23 recite(s) limitations that is/are similar in scope to the limitations recited in Computer Readable Medium claim 21. 
Therefore, claim(s) 22 and 23 is/are subject to rejections under the same rationale as applied hereinabove for claim 21.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYCEE IMPERIAL whose telephone number is (571)270-0604. The examiner can normally be reached 8-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571.272.4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAYCEE IMPERIAL/Examiner, Art Unit 2426


/NASSER M GOODARZI/Supervisory Patent Examiner, Art Unit 2426